DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Terminal Disclaimer
The terminal disclaimer received 7/15/2022 is approved and made of record. 

Allowable Subject Matter
Claims 1-13 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 10581265 belong to the instant assignee and is cited for background relevance.
U.S. 9467004 discloses a wireless charging circuit for power bank and a power bank thereof are provided in the present invention. The wireless charging circuit includes a boost DC to DC converter, a unidirectional conductive element and a wireless power converter. The input terminal of the boost DC to DC converter is coupled to the battery to receive the battery voltage. The output terminal of the boost DC to DC converter outputs a converted DC voltage. The first terminal of the unidirectional conductive element is coupled to the battery to receive the battery voltage. The input terminal of the wireless power converter is coupled to the second terminal of the unidirectional conductive element. When the wireless charging circuit performs the detection for the wireless power receiver, the wireless power converter disables the boost DC to DC converter. However, ’004 does not disclose the allowable matter as amended.
US 9287040 discloses systems and designs for tuning a wireless power transfer system. In one embodiment, a wireless power transfer system can be configured such that resonant frequencies of the system move towards an operating frequency of the system as a coupling coefficient between the transmit and receive resonators becomes smaller. In another embodiment, a receive controller can be configured to control a current delivered to a DC load by comparing an actual current at the DC load to a current requested by the DC load and adjusting an angle or a magnitude of a voltage at the DC load to match the requested current. In another embodiment, a rectifier circuit can act as a controlled voltage source and be configured to tune resonant frequencies between the transmit resonator and the receive resonator. Methods of use are also provided. However, ’040 does not disclose the allowable matter as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859